ORDER

PER CURIAM:
AND NOW, this 16th day of November, 1993, James E. Lynch having been suspended from the practice of law in the State of New Jersey for a period of three months, effective June 28, 1993, by Order of the Supreme Court of New Jersey dated June 7, 1993; the said James E. Lynch having been directed on August 5, 1993, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and *66the reasons therefor; and upon consideration of the responses filed, it is
ORDERED that James E. Lynch is suspended from the practice of law in this Commonwealth for a period of three months, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.
LARSEN, J., did not participate in this matter.